                                                                        ,, ^     filed
                     IN THE UNITED STATES DISTRICT COURT
                                                                        U.S. DISTRICT COURT
                                                                               AUGUSTA DIV.
                   FOR THE SOUTHERN DISTRICT OF GEORGIA 20 MIR 19 PM j: Qg
                                AUGUSTA DIVISION


DANIEL C. CALLAHAN,SR.,                                                   SO.WrOFGF

             Plaintiff,

      V.                                             CV 118-108


OFFICER YOLANDA MARTIN; WARDEN
PHILBIN; and BETTY MCDOWELL,Unit
Manager,

             Defendants.



                                      ORDER




      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

GRANTS Defendants' motion for summary judgment,(doc. no. 46), DIRECTS the Clerk to

ENTER final judgment in favor of Defendants, and CLOSES this civil action.

      SO ORDERED this 19^ day of March,2020, at Augusta, Georgia.


                                        J. R^\NDALTIALL,/CHIEF JUDGE
                                        UNITE^STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF GEORGIA
